DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 7, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abbott et al. (“Abbott”)(US 2019/0227528)
Abbott teaches a control system and method comprising
(re: claim 1) a processor; and a memory coupled to the processor to store instructions, the instructions when executed by the processor, causing the processor to perform operations (fig. 5A, 5B showing processor near 550 and memory near 560 that are representative of control system 536 components of various power tools; para. 83, 97-100 teaching that components include non-transitory CRM capable of executing controller instructions), the operations comprising:
 receiving first motion information of a machine, the first motion information being acquired by a first sensor (para. 49, 58, 88 teaching a variety of sensor types including position, velocity, torque and acceleration sensors);
 inputting the first motion information into a deep learning model to obtain a model output, the deep learning model comprising a convolutional neural network (CNN) and a long short-term memory (LSTM), the deep learning model being trained using the first motion information and second motion information of the machine acquired by a second sensor, and the first sensor and the second sensor having different ways of detecting information and processing the detected information (para. 52-57, 103-104, 150 and Table 1 teaching machine learning controller that constructs models, i.e., outputs, based on various sensor inputs using various methods, including reinforcement learning, LSTM and CNN); and
 using the model output to control the machine (see e.g., Table 3 and fig. 10, 12, 13, 27; para. 88-89, 110, 129-132, 135-137 teaching various model outputs based on various combinations of sensor inputs);
(re: claim 2)  wherein the model output is a first state of the machine, the second motion information is a second state of the machine, and a difference between the first state and the second state is used to train the deep learning model using reinforcement learning (para. 77, 112 teaching reinforcement learning control that adapts power tool by comparing various states over time);
(re: claim 7)  wherein the system further comprises: the first sensor; the second sensor; and an actuator configured to move the machine according to the model output (fig. 10, 12, 13, 27; para. 88-89, 110, 129-132, 135-137 teaching various sensor and actuator configurations);
(re: claims 10, 19)  wherein the deep learning model further comprises a physical model established based on physical knowledge, and the operations further comprise inputting an output of the physical model to the CNN (para. 49, 58, 110-113, 119-120, 130-133 and Table 4 teaching that operating parameters for tool include torque and speed limits thus inherent that engineering models have been integrated into deep learning to process sensor inputs);
(re: claim 11) wherein the deep learning model further comprises a physical model established based on physical knowledge, and the method further comprises using an output of the physical model as a supervision for training the CNN and LSTM (para. 52-54, 100, 110-113 teaching using previously generated outputs that are based on engineering models to facilitate re-training of the control system via deep learning to optimize tool performance).
(re: claims 12, 13 and 18-20) The claimed computer-implemented control method steps and non-transitory machine-readable medium instructions are performed by the control system taught above.

Allowable Subject Matter
Claims 3-6, 8-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 29, 2022